UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6743


MARQUEION HARRISON,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA, Individually, and in his and her
official capacity; DEPARTMENT OF CORRECTION, Division of
Prisons, Individually, and in his and her official capacity;
BOYD BENNETT, Director of the State of North Carolina,
Individually, and in his and her official capacity; KEITH
WHITENER,    Superintendent   of    Alexander   Correctional
Institution, Individually, and in his and her official
capacity; FNU GRIBBLE, Correctional Officer of the North
Carolina Department of Corrections, Individually, and in his
and her official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:10-cv-00044-GCM)


Submitted:   June 24, 2010                    Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marqueion Harrison, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Marqueion Harrison appeals the district court’s order

dismissing      without     prejudice    his     42    U.S.C.    § 1983       (2006)

complaint for failure exhaust administrative remedies. ∗                     We have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm    for   the    reasons     stated    by    the     district      court.

Harrison v. North Carolina, No. 5:10-cv-00044-GCM (W.D.N.C. Apr.

23, 2010).       We deny Harrison’s motion to appoint counsel and

dispense      with   oral    argument    because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




     ∗
       Because the record clearly establishes that exhaustion did
not occur, the order is final. See Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066-67 (1993).



                                        3